Per Curiam.
The defendant below was liable to the plaintiff upon his special promise, as it was in writing, and as it was supported by the consideration expressed upon the face of the agreement. Being liable, the matter set up as a defence was np discharge, for it was no satisfaction or payment of the debt. The plaintiff having pursued Poller to judgment and execution, without effect, was not bound to prosecute the constable, merely because lie might have rendered himself liable for the debt.
Judgment reversed,